Exhibit 10.1
Loan Number: 275704497
CHANGE IN TERMS AGREEMENT
     THIS CHANGE IN TERMS AGREEMENT (“Agreement”) is dated as of the 28th day of
October, 2010 and is executed by and among LAKES ENTERTAINMENT, INC.
(“Borrower”), LYLE BERMAN (the “Guarantor”) and CENTENNIAL BANK, f/k/a First
State Bank (“Lender”).
     WHEREAS, Borrower executed and delivered to Lender on or about October 28,
2008 that certain $8,000,000.00 Secured Line of Credit Promissory Note (the
“Promissory Note”) and pledged certain collateral more particularly described
therein and Borrower and Guarantor collectively delivered that certain
Unconditional Guaranty and other documents related to the foregoing, referenced
in the foregoing or otherwise applicable to the subject transaction (said
documents along with the Promissory Note being collectively referred to herein
as the “Loan Documents”);
     WHEREAS, the Borrower has requested that the Lender modify and amend the
maturity date that is applicable to the Promissory Note and the Loan Documents,
and the Lender is willing to accommodate the Borrower;
     NOW, THEREFORE, for and in consideration of the mutual covenants and
conditions that are referenced and exchanged herein, and for other good and
valuable consideration, the parties hereto, intending to be legally bound
hereby, covenant and agree as follows:
     1. Amendment of Maturity Date. The definition of “Maturity Date” set forth
in the Promissory Note is hereby modified and amended to mean “October 28,
2012.”
     2. General Amendment. In addition, all other provisions of the Loan
Documents are hereby modified and amended so as to be consistent with the
amendments set forth herein.
     3. Ratification and Reaffirmation of Debt. Borrower and Guarantor do hereby
certify, represent, warrant and affirm to Lender the following, it being
understood that such certifications and representations constitute and comprise
material assurances upon which Lender is basing its decision to provide the
accommodations referenced herein:
     a. Borrower and Guarantor hereby ratify and reaffirm all of Borrower’s and
Guarantor’s financial and other obligations of every nature that are set forth
and contained in the Loan Documents;
     b. Borrower and Guarantor agree and acknowledge that all Loan Documents are
legal, valid and binding financial obligations that are enforceable against
Borrower and Guarantor, as applicable, in accordance with their terms;
     c. Borrower and Guarantor agree and acknowledge that as of the date of this
Agreement, the principal balance outstanding under the Loan Document is $0 and
that the Borrower has $8,000,000 of credit available pursuant thereto;

1



--------------------------------------------------------------------------------



 



Loan Number: 275704497
     d. Borrower and Guarantor agree and acknowledge that with respect to any
amounts advanced under the Loan Documents as of the date of this Agreement, they
have no defenses to their payment and performance obligations that are set forth
in the Loan Documents and that Borrower’s and/or Guarantor’s default under the
Loan Documents will entitle Lender to receive, without contest by Borrower or
Guarantor, a judgment against Borrower and/or Guarantor and the right to
foreclose, without contest by Borrower or Guarantor, its liens that are
contained in the Loan Documents;
     e. Borrower and Guarantor agree and acknowledge that with respect to any
amounts advanced under the Loan Documents as of the date of this Agreement, they
possess no claims, counterclaims or offset rights of any nature, including any
that would prohibit the Lender from enforcing its rights and remedies under the
Loan Documents and to the extent such claims may exist, Borrower and Guarantor
hereby waive them in their entirety;
     f. Borrower and Guarantor agree and acknowledge that the Lender has fully
performed all of its obligations as set forth in the Loan Documents;
     g. Borrower and Guarantor agree and acknowledge that the priority of the
liens created by the mortgage and the other Loan Documents in favor of the
Lender to secure the performance of Borrower’s obligations under the Loan
Documents shall not be disturbed or lost by the execution and performance of
this Agreement; and
     h. Borrower and Guarantor agree and acknowledge that (i) Lender has not
represented (either by express agreement, course of performance or otherwise)
that it will agree to further modifications or amendments to the Loan, including
without limitation, renewals, extensions, rate reductions or changes in the
repayment schedule; (ii) Lender has no obligation to make such further
modifications or amendments; and (iii) in the formulation and execution of their
business plan, Borrower and Guarantor are not relying on the Lender agreeing to
such modifications or amendments.
     i. Borrower and Guarantor agree and acknowledge that the original interest
rate on and applicable to the Loan Documents is 8.95% and that the Loan
Documents shall continue to accrue interest at that rate in accordance with the
provisions set forth therein.
     4. Miscellaneous. This Agreement and the Loan Documents constitute the
entire understanding and agreement between the undersigned parties with respect
to the transactions arising in connection with the Loan and supersede all prior
written or oral understandings and agreements between the undersigned parties in
connection therewith and except for the modification specifically set forth
herein the Loan Documents shall remain in full force and effect. Neither this
Agreement, nor the Loan Documents may be orally modified but may be amended only
by written agreements executed by the original parties to said documents.
Jurisdiction and venue associated with the enforcement of Lender’s rights and
remedies hereunder and pursuant to the Loan Documents shall be vested solely and
exclusively in an

2



--------------------------------------------------------------------------------



 



Loan Number: 275704497
appropriate court of competent jurisdiction located in Faulkner County,
Arkansas. Borrower waives Borrower’s right to a jury trial of any issues arising
in connection with the enforcement of this Agreement or the Loan Documents. It
is expressly agreed and understood that this Agreement may be executed in
multiple counterparts and with multiple signature pages and that all signature
pages, when attached to and assembled with this document, shall constitute and
comprise a single document that is enforceable against all parties on all
signature pages in accordance with this Agreement’s terms.
[Remainder of Page Intentionally Blank;
Signatures To Follow]

3



--------------------------------------------------------------------------------



 



Loan Number: 275704497
[Signatures to Change in Terms Agreement]
     THIS CHANGE IN TERMS AGREEMENT has been executed as of the date set forth
in the preface.

              “BORROWER”
 
            Lakes Entertainment, Inc.
 
       
 
  By:   /s/ Timothy J. Cope
 
 
 
       
 
  Title:   President
 
 
 
  “GUARANTOR”
 
            /s/ Lyle Berman             Lyle Berman
 
       
 
  “LENDER”
 
            Centennial Bank     f/k/a First State Bank
 
       
 
  By:   /s/ Greg Sanson
 
 
 
       
 
  Title:   Chief Lending Officer
 
 

4